

Exhibit 10.2




AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT


THIS AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT dated as of April 2, 2018
(this "Amendment"), is entered into by and among:


(a)Tempur Sealy Receivables, LLC, a Delaware limited liability company
(the "Borrower"),


(b)Tempur Sealy International, Inc., a Delaware corporation, as initial Master
Servicer (in such capacity, together with its successors in such capacity, the
“Master Servicer”, and


(c)Wells Fargo Bank, National Association, a national banking association ("
Wells Fargo" or the "Lender' ' ).


PRELIMINARY STATEMENTS


The Borrower, the Master Servicer and the Lender are parties to that certain
Credit and Security Agreement, dated as of April 12, 2017 (as in effect on the
date hereof and as amended hereby, the "CSA" ).


On the terms and subject to the conditions set forth herein, the parties wish to
amend the CSA as hereinafter provided.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:


1.Definitions. Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the CSA.


2.Amendment. The definition of "Amortization Event" set forth in Exhibit I to
the CSA is hereby amended and restated in its entirety to read as follows:


"Amortization Event" means the occurrence of any of the following: (a) at the
end of any Calculation Period (i) the average of the 31+ Day Delinquency Ratios
for the three Calculation Periods then most recently ended shall exceed 25.00%,
(ii) the average of the Default Ratios for the three Calculation Periods then
most recently ended shall exceed 6.00%, or (iii) the average of the Dilution
Ratios for the three Calculation Periods then most recently ended shall exceed
15.00%; (b) a "Termination Date" specified in clause (iv) of the definition
thereof in the RSA or RSCA shall occur with respect to any Material Originator;
or (c) a Facility Termination Event.


3.Representations and Warranties. In order to induce the Lender to enter into
this Amendment, each of the Borrower and the Master Servicer hereby agrees that
this Amendment constitutes a Transaction Document and hereby represents and
warrants to the Lender that each of its representations and warranties set forth
in Article Ill of the CSA is true and correct in all respects on and as of the
date hereof as though made on and as of the date hereof (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
respects as of such earlier date), other than, in each case, any

breach of any such representation or warranty that could not reasonably be
expected to have an Originator Material Adverse Effect or a Material Adverse
Effect


4.Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Lender of counterparts hereto, duly executed by each
of the parties hereto.




--------------------------------------------------------------------------------






5.
Miscellaneous.



(a)    THIS AM ENDM ENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO).


(b)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER, IN ANY WAY RELATING TO THIS AMENDMENT OR ANY
OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF AND EACH OF THE LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING ARISNGOUT OF OR RELATING OT THIS
AMENDMENT OR ANY OTHER TRANSACTION DOCUM ENT IN ANY SUCH COURT. EACH OF THE LOAN
PARITES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING I N ANY SUCH COURT.


(c)    EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUND IN G IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISIN G OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY LOAN PARTY PURSUANT TO THE CSA AS
AMENDED BY THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.







--------------------------------------------------------------------------------




(e)This Amendment and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and thereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof superseding all prior oral or written understandings.







--------------------------------------------------------------------------------





(f)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).


(g)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. To the fullest extent permitted by applicable law,
delivery of an executed counterpart of a signature page of this Amendment by
telefacsimile or electronic image scan transmission (such as a "pdf ' file) will
be effective to the same extent as delivery of a manually executed original
counterpart of this Amendment. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


[Signature Pages Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.


TEMPUR SEALY RECEIVABLES, LLC, AS THE BORROWER
By: Tempur-Pedic North America, LLC, its Manager


By:
/s/ James M. Schockett        

Name:    James M. Schockett
Title:    Vice President, Treasurer and Assistant Secretary








TEMPUR SEALY INTERNATIONAL, INC., AS THE MASTER SERVICER


By:
/s/ James M. Schockett        

Name:    James M. Schockett
Title:    Vice President, Treasurer and Assistant Secretary









--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, AS THE LENDER


By: /s/ Patrick E. McConnell    
Name: Patrick E. McConnell Title:    Director












X



